EXHIBIT 10.4

February 28, 2008

Mr. Tony Strange

3655 Rivers Call Blvd.

Atlanta, GA 30339-8502

Dear Tony:

In consideration of the mutual promises, covenants and obligations contained
herein, this letter agreement (the “Letter Agreement”) amends and restates the
letter agreement between you and Gentiva Health Services, Inc. (the “Company”)
dated February 28, 2006 (the “Original Letter Agreement”), which is superseded
in its entirety by this Letter Agreement; provided, however, that the
Confidentiality, Non-Competition and Intellectual Property Agreement dated as of
February 28, 2006 by and among you, the Company and The Healthfield Group, Inc.
(the “Confidentiality, Non-Competition and Intellectual Property Agreement”)
shall remain in full force and effect. This amendment and restatement of the
Original Letter Agreement is intended to bring it into compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  1. Your employment with the Company will be as an employee at will. Your
status as an officer of the Company will be determined by the Board of Directors
of the Company in accordance with the By-Laws of the Company.

 

  2. Your compensation (including bonus opportunity) shall be as set forth on
Schedule 7.2(g) to the Agreement and Plan of Merger, dated as of January 4,
2006, by and among the Company, Tara Acquisition Sub Corp., The Healthfield
Group, Inc., Rodney D. Windley, as the representative for the Securityholders
(as defined therein) of the Company, and the Securityholders named therein, as
may be adjusted from time to time.

 

 

3.

Should the Company terminate your employment other than for cause (as
hereinafter defined), the Company will pay to you, subject to paragraph 7 below,
on a bi-weekly basis (or other regular payroll cycle in use by the Company at
the time your employment terminates), twelve (12) months of severance (the
“Severance Period”), based on your then current base salary; provided, however,
that any such amount otherwise payable to you prior to sixty (60) days after
such termination of employment shall be paid, subject to paragraph 7 below, on
the sixtieth (60th) day following such termination of employment. In addition,
your medical/prescriptions/dental/vision benefits will be continued until the
end of the Severance Period or until similar benefits become available to you
from a new employer, whichever comes first. Such benefits continuation shall be
on the same basis as if you had continued in the employ of the Company (e.g.,
including any required associate contributions) during that period adjusted for
any plan changes. The payment of severance, however, is expressly conditioned
upon your compliance with the terms set forth in paragraph 5(b) of this Letter
Agreement.



--------------------------------------------------------------------------------

The term “cause” shall mean the following: your conviction for any felony, fraud
or embezzlement or crime of moral turpitude; controlled substance abuse;
alcoholism which interferes with or affects your responsibilities to the Company
or which reflects negatively upon the integrity or reputation of the Company;
gross negligence which is materially injurious to the Company; any material
violation of any express written directions or any reasonable written policy or
procedure established by the Company from time to time regarding the conduct of
its business and such violation has not been cured within ten (10) days after
written notice of such violation from the Company to you; or any violation by
you of any material term and condition of this Letter Agreement.

 

  4. Upon a reduction in your current base salary, as the same may be increased
from time to time, which is not part of a general salary reduction for a
majority of salaried employees of the Company and to which you do not consent in
writing, you will have the right (subject to the notice and cure provisions
below) to resign and receive the severance benefits described above, with your
severance payments based on your salary prior to it having been reduced. In
order to exercise this right you must have given written notice to the Company
of the reduction in base salary within sixty (60) days after it is so reduced,
and the Company must not have remedied the base salary reduction within the
thirty (30) day period after receipt of such written notice; provided further,
however, that any termination of employment by you under this paragraph 4 must
occur not later than one (1) year following the initial existence of the base
salary reduction giving rise to your right to terminate under this paragraph 4.

 

  5. (a) Your employment with the Company and your receipt of stock options is
expressly conditioned upon your consent and agreement to be bound by the
non-competition and non-solicitation provisions set forth in the
Confidentiality, Non-Competition and Intellectual Property Agreement.

(b) Further, should the Company terminate your employment other than for “cause”
(as defined in paragraph 3 of this Letter Agreement) or should you terminate
your employment pursuant to paragraph 4 above, you also agree that your receipt
of the severance payments and benefits provided for herein is expressly
conditioned upon your consent and agreement to continue to be bound by the
non-competition and non-solicitation provisions set forth in the
Confidentiality, Non-Competition and Intellectual Property Agreement and your
execution and delivery within fifty (50) days after termination of your
employment of, and your failure to revoke within the statutory revocation
period, the General Release Agreement, the form of which is attached hereto as
Exhibit A.

 

-2-



--------------------------------------------------------------------------------

  6. This Letter Agreement may be amended only by a written instrument signed by
the Company and you. Except with respect to your Change in Control Agreement of
even date with the Company, the Merger Agreement and any other agreement between
the Company and you specifically referenced herein and intended to continue
beyond the execution of this Letter Agreement, this Letter Agreement shall
constitute the entire agreement between the Company and you with respect to the
subject matter hereof and supersedes any other severance or separation pay plan
or policy that would otherwise apply to you. Specifically, you and the Company
have agreed that your employment agreement dated December 10, 2001 between you
and Healthfield, Inc. (“Employment Agreement”) has been terminated as of
February 28, 2006 and is of no further force or effect. You have waived and
released all rights you may have had under the Employment Agreement. This Letter
Agreement shall be governed by the laws of the State of New York, without regard
to the principles of conflict of laws thereof. This Letter Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs (in your case) and assigns.

 

  7. It is intended that this Letter Agreement will comply with Section 409A of
the Code (and any regulations and guidelines issued thereunder) to the extent
the Letter Agreement is subject thereto, and the Letter Agreement shall be
interpreted on a basis consistent with such intent. If an amendment of the
Letter Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Letter Agreement in a
manner that preserves the original intent of the parties to the extent
reasonably possible. Notwithstanding any provision to the contrary in this
Letter Agreement, if you are deemed on the date of your “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, such payment shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service,” or (ii) the date of your death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments delayed pursuant
to this paragraph 7 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid to you in a
lump sum, and any remaining payments due under this Letter Agreement shall be
paid in accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Letter Agreement to the contrary, your
employment will be deemed to have terminated on the date of your “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company. Wherever payments under this Letter Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A. No action or failure to act, pursuant to this
paragraph 7 shall subject the Company to any claim, liability, or expense, and
the Company shall not have any obligation to indemnify or otherwise protect you
from the obligation to pay any taxes pursuant to Section 409A of the Code.

 

-3-



--------------------------------------------------------------------------------

Sincerely, By:  

/s/ Ronald A. Malone

  Ronald A. Malone   Chairman and Chief Executive Officer

 

Agreed to and Accepted by:     

/s/ Tony Strange

     4/30/08 Tony Strange      Date

 

-4-



--------------------------------------------------------------------------------

Schedule 7.2 (g)

TERM SHEET

EMPLOYMENT ARRANGEMENTS FOR TONY STRANGE

 

1.    Title:    Executive Vice President of Gentiva and President of Home
Health. 2.    Base Salary    $425,000 annually. 3.    Bonus Opportunity:    If
targets are achieved, 60% of Base Salary; if targets are exceeded, greater than
60% of Base Salary. 4.    Change of Control:    Same terms as other senior
executives of Gentiva. 5.    Severance:    12 months for termination other than
for cause. 6.    Stock Options:    Amount commensurate with his position as
determined annually by the Compensation, Corporate Governance and Nominating
Committees of the Board. 7.    Other Benefits:    Commensurate with other senior
executives of Gentiva. 8.    Commencement of Employment:    Upon consummation of
merger of The Healthfield Group, Inc. with a subsidiary of Gentiva. 9.   
Definition of Documentation:    Generally same terms as other senior executives
of Gentiva in form previously provided.



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1) I, Tony Strange, understand that, in order to receive the severance package
contained in Section 3 of the Letter Agreement between Gentiva Health Services,
Inc. and me dated as of February 28, 2008 (the “Letter Agreement”) which I would
not otherwise receive or be entitled to, I have been requested to sign this
General Release. I further understand that by signing this General Release, I am
waiving my right to raise any claims against Gentiva Health Services, Inc.
(“Gentiva” or “the Company”) and other Releasees (as defined below) under
federal, state and/or local law.

2) General Release

I hereby agree to release and forever discharge the Company, its subsidiaries
and affiliates, and its and their directors and officers, predecessors,
employees, agents, successors and assigns (collectively “Releasees”) from any
and all actions or causes of action, suits, claims, charges, complaints,
contracts and promises whatsoever, in law or equity which I, my heirs, assigns
and any personal or legal representatives have or may have against any of the
Releasees including all unknown, undisclosed and unanticipated losses, wrongs,
injuries, debts, claims and/or damages arising out of or in any way connected
with my employment with the Company or its subsidiaries and the cessation of
such employment. This shall include but not be limited to any alleged violation
of Title VII of the Civil Rights Act of 1964, Section 1981 et seq. of Title 42
of the United States Code, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, the Fair Labor Standards Act, the Occupational, Safety
and Health Act, the New York Human Rights Law, Executive Law Section 290 et
seq., the New York Labor Law, the New York Equal Rights Law Section 40 et seq.,
the New York Minimum Wage Law, the New York Equal Pay Law, each of the foregoing
as amended, and any and all other Federal, State or local civil or human rights
laws, or any other alleged violation of any local, State or Federal law,
regulation or ordinance, and/or public policy, contract or tort or common-law
claim having any bearing whatsoever on the terms and conditions and/or cessation
of my employment with the Company and its subsidiaries which I now have or shall
have as of the date of this General Release.

This General Release does not constitute a waiver of my right to bring action
against the Company to enforce the terms and provisions of the Letter Agreement.

This General Release does not constitute a waiver of my prior indemnification
rights, if any, should I be ordered to appear as a witness or made a defendant
in any litigation regarding matters or actions taken within the scope of my
responsibilities as an employee of the Company.



--------------------------------------------------------------------------------

3) Not A Waiver of Vested Benefits

This General Release shall not constitute a waiver of (i) right to benefits
which have vested on or prior to the date of termination of my employment or the
terms of any applicable employee benefit plan, or (ii) my unreimbursed business
expenses properly incurred prior to the date my employment was terminated in
accordance with Company policy.

4) Covenant Not to Sue

I agree that I will not file, charge (except that I may file a charge with the
Equal Employment Opportunity Commission alleging age discrimination), claim, sue
or cause or permit to be filed any civil action, suit or legal proceeding
seeking personal equitable or monetary relief for me in connection with any
matter occurring at any time in the past concerning my employment relationship
with the Company, up to and including the date of this General Release, or
involving any continuing effects of any acts or practices which may have arisen
or occurred on or prior to the date of this General Release. I further agree
that should any person, organization, or other entity file, charge, claim, sue,
or cause or permit to be filed any civil action, suit or legal proceeding
involving any matter occurring at any time in the past, I will not seek or
accept any personal relief in such civil action, suit or legal proceeding.
Nothing in this Section 4 shall limit my right to cooperate with the Equal
Employment Opportunity Commission (“EEOC”) in an investigation of a charge of
age discrimination, including a charge filed with the EEOC filed by me.

5) Non-Disclosure of Terms

I hereby agree that I shall not directly or indirectly publish the terms or
conditions of this General Release nor discuss or make any statements with
regard to such terms or conditions except to my personal lawyer or as required
by law.

6) Governing Law and Interpretation

This General Release shall be governed by and construed in accordance with the
laws of New York State without regard to its conflict of laws provisions. Should
any provision of this General Release be declared illegal or unenforceable by
any court of competent jurisdiction, and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this General Release in full force and effect. However, if the release portion
is held invalid or unenforceable by a court of competent jurisdiction or any
governmental agency, or I exercise my right to rescind set forth in Section 8
below, then I agree to immediately return to the Company any payment I received
as part of the severance package and the Company shall have no further
obligation under the Letter Agreement.

7) Entire Agreement; Amendment

This General Release and the Letter Agreement, along with the Confidentiality,
Non-Competition and Intellectual Property Agreement dated as of February 26,
2006 by and among me, the Company and The Healthfield Group, Inc., set forth the
entire agreement between

 

-2-



--------------------------------------------------------------------------------

the parties hereto and shall supersede any and all prior understandings between
the parties, except to the extent as set forth in the Letter Agreement. This
General Release may not be amended except by a written agreement signed by both
parties to the Letter Agreement.

8) Effective Date; Right to Revoke

I understand that I have been provided the opportunity to review this General
Release for a period of twenty-one (21) days. I understand that this General
Release shall not become effective or enforceable until the expiration of seven
(7) days following the date on which I first execute this General Release. I
also understand that I have the right to revoke this General Release within
seven (7) days of when I sign this General Release and that such revocation
shall not be effective unless each of the following conditions has been met:

(a) the revocation is made in writing addressed to the Company and includes the
statement, “I hereby revoke my agreement to the General Release and the terms
and conditions set forth in the Letter Agreement.”

(b) such written revocation is delivered either by hand to the office of the
General Counsel of Gentiva Health Services, Inc. or by mail with a postmark
dated before the end of the seven (7) day revocation period, such mail to be
certified, return receipt requested.

I HAVE READ AND CONSIDERED THE TERMS AND CONDITIONS CONTAINED IN THIS GENERAL
RELEASE. I UNDERSTAND THAT MY RIGHT TO RECEIVE THE SEVERANCE PACKAGE IN
ACCORDANCE WITH THE LETTER AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS GENERAL RELEASE AND THAT I WOULD NOT RECEIVE SUCH BENEFIT BUT FOR
MY EXECUTION OF THIS GENERAL RELEASE. I ALSO UNDERSTAND THAT BY EXECUTING THIS
GENERAL RELEASE, I WILL BE WAIVING MY RIGHTS UNDER FEDERAL, STATE AND LOCAL LAW
TO BRING ANY CLAIMS THAT I HAVE OR MIGHT HAVE AGAINST ANY RELEASEES (AS DEFINED
ABOVE). I HAVE BEEN AFFORDED AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS
GENERAL RELEASE AND HAVE BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS GENERAL RELEASE.

IN WITNESS WHEREOF, I have executed this General Release as of the date set
forth below.

 

Signed:  

 

Date:  

 

 

-3-